Opinion of the Court by
Judge Peters:
By an Act of the legislature of Kentucky, approved the 3rd of January, 1817, certain persons therein named were created a body politic, and corporate, to be known by the name of the trustees of the Allen Seminary, and by that name were to have a perpetual succession, etc. Sess. Acts 1816, p. 20.
By an Act, approved the 24th of January, 1827, Sess. Acts 1826, p. 112, certain persons therein named, and their successors were constituted trustees of Allen Seminary, and by this Act vested with all the corporate powers conferred on the trustees appointed, and incorporated under the preceding Act of January 3, 1817. These trustees were vested with power to sue for and recover any lands, the title to which had therefore been vested in the trustees of said seminary, and with full power to sell and convey any part or the whole of said lands, and lay out the funds in the erection of the necessary building-s for the accommodation of tutors and pupils, or may vest it in any active stock at their discretion.
It appears in evidence that many years ago a house called a seminary was erected on a lot in the town of Scottsville, the county seat of Allen county, for educational purposes and was also used as a house of worship, the lot on which the house was erected was doubtless dedicated by the trustees of Scottsville to educational purposes, although no deed is filed, but Mulligan proves that it is marked on the map of the town "reserved ” and schools were taught there from the time the house was erected at intervals; but whenever there was a school in said town up to 1849, when trustees were elected as this witness proves, under an Act approved the 22nd of January, 1849, to amend the Act of the 3rd of January, 1817, to incorporate Allen Seminary, by which provision was *522made for the election of trustees in whom, when elected and qualified, all the powers, privileges and immunities were vested which were conferred on the trustees named in the original Act. And by the fifth section of this amendatory Act, the trustees under it, had power to permit the trustees of the then common school system, in said county, or such other system as might thereafter be established to use said seminary as a school house. Since that Act was passed the house has been repaired and fitted up under the management of the trustees of the common school system, and a district common school taught there, and continued up to the period shortly before this suit was brought.
By an Act of the legislature, approved the 17th of February, 1866, entitled “An Act concerning Allen County Seminary,” the county court of Allen county, a majority of the justices being present, and concurring therein, were authoried to appoint one trustee in each justice’s district in said county to manage and control the said seminary for the best interests of the citizens of said county generally, and were authorized to lease said seminary for a period not exceeding one year at a time, and apply the money arising therefrom to repairing the'same. And they- are further authorized, three-fourths concurring therein, to sell the property on the terms specified in the Act, and distribute the net proceeds of the sale among the common school districts in said county. Under and by the authority of that Act, Minge, Stark and Downing, as the advertisement shows, proceeded to sell the property and they, with others, attempt to convey it to their vendee.
Appellees being citizens of Allen county and within the school district, including Scottsville, and a part of them being common school trustees for said school district brought this suit, to set aside said sale, and to be secured in the use and enjoyment of the property in the way and for the purpose the same was dedicated, and for general relief.
The court below set aside the sale made by Menge and others, and that the trustees for the common school for said district should be secured in the occupation, use and control, of said property for a common school in said district from which Menge and others have appealed.
It is certain that the owners and proprietors of the lot on which the house was erected dedicated it to educational purposes more than thirty years before the passage of the Act of 1866 supra, *523that fox the better carrying put the objects of the grantors, the seminary was incorporated, the Act of 1849 enlarged the powers of the corporators, to enable them successfully to effectuate the purposes of the corporation, and to enlarge the sphere of its usefulness, by cheapening the means of education to the extent that it might derive aid from the common school fund of the State, consistent with the objects of the donors. And the legislature had no power to dissolve the corporation, to appropriate the property to purposes totally different from those for which it was created, and sequestrate the proceeds and distribute them in a way never contemplated by the donors. If the corporation should be dissolved, or. fail to carry out the objects for which it was created, the lot would revert back to the original proprietors.
Leslie & Botts, for appellants.
Bates & Mulligan, fpr appellee.
Wherefore, the judgment is affirmed.